USDC IN/ND case 2:19-cr-00074-TLS-APR document 68 filed 04/27/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )      Case No. 2:19-cr-74
                                             )
JUAN FARIAS-CARDENAS,                        )
                                             )
               Defendant.                    )

                               OPINION AND ORDER

       This matter is before the court on the Emergency Motion for Release on Pandemic/Health

Grounds [DE 62] filed by the defendant, Juan Farias-Cardenas, on April 20, 2020. For the

following reasons, the motion is DENIED.

                                          Background

       On June 20, 2019, the Grand Jury indicted the defendant, Juan Farias-Cardenas, for

conspiracy to possess with intent to distribute 500 grams or more of a mixture and substance

containing a detectable amount of methamphetamine (Count I), and attempted possession with

intent to distribute five hundred (500) grams or more of a mixture and substance containing a

detectable amount of methamphetamine (Count II). See (DE 14, Indictment). A Superseding

Indictment was returned on February 21, 2020.

       Farias was arrested in Las Vegas, Nevada and appeared before Magistrate Judge Nancy J.

Koppe for his initial appearance. Judge Koppe appointed counsel for the defendant and

conducted a detention hearing. On June 18, 2019, Judge Koppe entered a detention order finding

that Farias was both a flight risk and a danger to the community. Farias filed a motion
USDC IN/ND case 2:19-cr-00074-TLS-APR document 68 filed 04/27/20 page 2 of 5


requesting this court to reconsider detention. The court found that Farias did not present any

substantial new evidence, and therefore Farias was not entitled to a second detention hearing.

       Farias has filed the instant motion requesting release from pretrial detention due to the

ongoing COVID-19 pandemic. Specifically, Farias claims that he has diabetes and cirrhosis of

the liver and is especially vulnerable to COVID-19. Farias requests that he be released from

pretrial detention and monitored through GPS-location equipment. He indicated that he will

reside at home with his wife and family in Las Vegas, Nevada.

       On April 23, 2020, the Government filed a response in opposition. The Government

argues that (1) Farias is a flight risk and a danger to the community and (2) is not entitled to

temporary release. The Government has indicated that due to the strength of its case, Farias

poses an extreme flight risk. The instant matter is ripe for ruling.

                                             Discussion

       When a person has been detained before trial pursuant to 18 U.S.C. § 3142(e), the court

“may, by subsequent order, permit the temporary release of the person, in the custody of a

United States marshal or another appropriate person, to the extent that the judicial officer

determines such release to be necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i). In making this determination, factors the court may

consider include “(1) the original grounds for the defendant’s pretrial detention, (2) the

specificity of the defendant’s stated COVID-19 concerns, (3) the extent to which the proposed

release plan is tailored to mitigate or exacerbate other COVID-19 risks to the defendant, and (4)

the likelihood that the defendant’s proposed release would increase COVID-19 risks to others.”

United States v. Hamlin, No. 17-cr-175, 2020 WL 1703848, at *5 (E.D. Wis. Apr. 8, 2020)

(quoting United States v. Clark, No. 19-40068-01, 2020 WL 1446895, at *3 (D. Kan. Mar. 25,



                                                  2
USDC IN/ND case 2:19-cr-00074-TLS-APR document 68 filed 04/27/20 page 3 of 5


2020)). The court is not required to weigh these factors equally. Hamlin, 2020 WL 1703848, at

*5. Whether to grant relief pursuant to 18 U.S.C. § 3142(i) is left to the sound discretion of the

district court. See, e.g., United States v. Dillard, No. 1:19-00362, 2020 WL 1697243, at *2 (S.D.

Ind. Apr. 7, 2020).

       The first factor for the court’s consideration is the original grounds for the defendant’s

pretrial detention. A detention hearing was held in the District of Nevada before Magistrate

Judge Koppe. Judge Koppe found that Farias was both a flight risk and a danger to the

community. She indicated that Farias, despite being a naturalized U.S. citizen, possessed a valid

Mexican passport. Moreover, she found that it appeared, from video surveillance and pings from

Farias’ cell phone, that Farias had shipped methamphetamine from Anaheim, California. Judge

Koppe determined that Farias, who has been charged with a controlled substance offense

punishable by ten years or more of imprisonment, had not rebutted the presumption and that

there were no conditions or combination of conditions the court could impose that would

reasonably assure the appearance of Farias and the safety of the community. See 18 U.S.C. §

3142(e).

       Furthermore, Farias is 53 years old, if convicted, any sentence he may face likely is a

potential life sentence, increasing the risk of flight. Farias indicated that if released he would

reside at home with his wife in Las Vegas, Nevada and be monitored by GPS-location

equipment. Because Farias is requesting to reside outside the jurisdiction, the court has no way

of knowing that the Probation Department could effectively monitor him if released. As a result

of the COVID-19 pandemic, the resources of the United States Probation Office are presently

limited. Additionally, Farias would have to travel unsupervised from Indiana to Las Vegas. This

increases the risk of flight. The first factor weighs heavily against release.



                                                  3
USDC IN/ND case 2:19-cr-00074-TLS-APR document 68 filed 04/27/20 page 4 of 5


       The second factor for the court’s consideration is the specificity of the defendant’s stated

COVID-19 concerns. Farias has argued that “because of his diagnosis of diabetes, sclerosis of

the liver, and the conditions at the Lake County Jail at Indiana, where there have been several

potential cases of COVID-19, necessitates his temporary release on bail until this pandemic has

ended.” (DE 62, p. 2). Farias has not produced any evidence to support that he suffers from

diabetes and cirrhosis.

       The third factor that the court considers is the extent to which the proposed release plan is

tailored to mitigate or exacerbate other COVID-19 risks to the defendant. If the court were to

release Farias, he would have to travel over a thousand miles to Nevada. As argued by the

Government, traveling across the county would increase the likelihood that Farias may come in

contact with someone who is neither being monitored by medical staff nor subject to the same

screening protocols currently in place at the jail. The Lake County Jail is isolating inmates and

restricting movement, taking all precautions it can to reduce the spread of COVID-19. This

factor weighs against release.

       Finally, the fourth factor considers the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others. Farias has requested to be released on GPS-

monitoring. This would require probation to conduct a home visit to determine whether Farias’

house was appropriate to use a location monitoring unit and to set up that unit. This would put

the probation officer at risk. Furthermore, the probation department has a limited supply of these

monitoring devices, and the courts have been inundated with similar release requests. The fact

that a probation officer might be at risk in effectuating a defendant’s release on location

monitoring may not, standing alone, be a reason not to release a defendant. United States v.

Hamlin, 2020 WL 1703848, at *7 (E.D. Wis. 2020). However, since the court has determined



                                                 4
USDC IN/ND case 2:19-cr-00074-TLS-APR document 68 filed 04/27/20 page 5 of 5


that the other factors weigh against release, and Farias is both a flight risk and a danger to the

community, the risk to the probation officer would be unwarranted. Accordingly, the fourth

factor also weighs against release.

       The COVID-19 pandemic and Farias’ health conditions have not created a compelling

reason for his release from detention. Therefore, the court finds no combination of conditions

exist that will reasonably assure the appearance of Farias and the safety of the community.

       Based on the foregoing reasons, the Emergency Motion for Release on Pandemic/Health

Grounds [DE 62] is DENIED.

       ENTERED this 27th day of April, 2020.

                                                              /s/ Andrew P. Rodovich
                                                              United States Magistrate Judge




                                                  5
